—Appeal from a judgment of the County Court of Chenango County (Dowd, J.), rendered June 14, 1991, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the first degree.
Defendant was sentenced to a term of imprisonment of eight years to life. He now contends that the sentence is harsh and excessive. Given that the sentence imposed was consistent with the terms of the plea agreement and is not the harshest possible, we find no reason to disturb the sentence imposed by County Court.
Weiss, P. J., Mikoll, Yesawich Jr., Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.